DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on January 12, 2022.
Claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a print portion” and “a print controller” of indep. claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations of “a print portion” and “a print controller” of indep. claim 1 are covered by the structure(s) from the original disclosure as following:
“a print portion” (corresponds to, i.e. in specification, Fig. 1, print portion 10, also see para. 18), and 
“a print controller” (correspond to, i.e. in specification, Fig. 1, print controller 20, also see para. 20) of indep. claim 1. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Makabe (U.S. Pub. No. 2012/0274953 A1), and further in view of Komatsu (U.S. Pub. No. 2006/0024115 sA1)..
With regard to claim 1, the claim is drawn to a printing apparatus (see Makabe, i.e. in fig. 1, 3 and etc., disclose the printer 2) comprising: 
a print portion configured to perform printing on a print medium drawn from a rolled medium (see Makabe, i.e. in fig. 3, disclose the print engine 51, and further in para. 83, discloses that “[0083] The print engine 51 produces a receipt 10 by operating the recording head 24, paper feed motor 26, and cutter drive motor 32 as controlled by the recording control unit 60 of the control unit 50 to record an image on the thermal roll paper 22 and then cut the thermal roll paper 22 on which an image was recorded. Recording control unit 60 function is achieved by the cooperation of hardware and software, such as by the CPU reading and executing firmware or a program”); and 
a print controller configured to cause the print portion to print status information in response to an instruction to print the status information (see Makabe, i.e. in fig. 3, disclose the control unit 50, and further in Fig. 5, step SA8 and I para. 105, discloses that “…the recording data 80 is data including the image information to be recorded on the thermal roll paper 22, and more specifically is data comprising commands for recording a specific image in a specific format on the thermal roll paper 22 arranged in the order to be recorded. The recording control unit 60 in the control unit 50 of the printer 2 sequentially reads and executes the commands in the recording data 80 to record images on the thermal roll paper 22 and convey the thermal roll paper 22 as required to record the images”); wherein 
the print controller (see Makabe, i.e. in fig. 3, disclose the control unit 50) is configured to 
	cause the print portion to print first status information, which is part of the status information (see Makabe, i.e. in fig. 4B, one of the printed areas of A1-A4, for example), 	
	cause the print portion to print at least one of selection items corresponding to pieces of status information (see Makabe, i.e. in fig. 4B, one of the printed areas of A3-A4, for example, graphic area of A3 with the discount percentage information), and 
	cause, when at least one printed selection item is selected, the print portion to print second status information corresponding to the selected selection item (see Makabe, i.e. in fig. 4B, for example, disclose the barcode area 41, which of such obviously related to the printed receipt 10; in addition, also see the teachings of Komatsu supplemented below).
The teachings of Makabe do not explicitly disclose the aspect relating to “the print portion to print second status information corresponding to the selected selection item”. 
However, Komatsu disclose an analogous invention relates to printing apparatus and printing control apparatus (see Komatsu, i.e. para. 3 and etc.).  More specifically, in Komatsu, i.e. para. 9 and etc., discloses that “[0009] On the other hand, there are also cases where the user wants to select a few of the plurality of pieces of information and have only those selected pieces of information be printed on the roll paper, when taking into consideration conserving the roll paper. For example, this situation arises when the user considers it unnecessary for all the information to be printed on the roll paper for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in. This situation arises also when the user simply want to see only a few of the plurality of pieces of information, and not for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makabe to include the limitation(s) discussed and also taught by Komatsu, with aspect(s) discussed and set forth above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makabe by the teachings of Komatsu, and to incorporate the limitation(s) discussed and also taught by Komatsu, thereby “…to achieve a printing apparatus and a print control apparatus that are highly convenient for users” (see Komatsu, i.e. para. 10 and etc.).
With regard to claim 2, the claim is drawn to the printing apparatus according to claim 1, wherein the print controller causes the print portion to print at least one selection item and a termination selection item used to terminate status information printing, and terminates, when the termination selection item is selected, the status information printing (see Makabe, i.e. in Fig. 3, disclose the print control unit 50 and as well as the input unit 52; further in Komatsu, i.e. in para. 9, discloses that “[0009] On the other hand, there are also cases where the user wants to select a few of the plurality of pieces of information and have only those selected pieces of information be printed on the roll paper, when taking into consideration conserving the roll paper. For example, this situation arises when the user considers it unnecessary for all the information to be printed on the roll paper for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in. This situation arises also when the user simply want to see only a few of the plurality of pieces of information, and not for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in”, thereby “…to achieve a printing apparatus and a print control apparatus that are highly convenient for users” (see Komatsu, i.e. para. 10 and etc.).
With regard to claim 3, the claim is drawn to the printing apparatus according to claim 1, further comprising an input acceptance portion configured to accept an input from a user, wherein after the print controller caused the print portion to print the selection item, the print controller detects a selection of the selection item according to a number of inputs to the input acceptance portion and then causes the print portion to print the second status information corresponding to the selected selection item (see Komatsu, i.e. in para. 9, discloses that “[0009] On the other hand, there are also cases where the user wants to select a few of the plurality of pieces of information and have only those selected pieces of information be printed on the roll paper, when taking into consideration conserving the roll paper. For example, this situation arises when the user considers it unnecessary for all the information to be printed on the roll paper for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in. This situation arises also when the user simply want to see only a few of the plurality of pieces of information, and not for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in”, thereby “…to achieve a printing apparatus and a print control apparatus that are highly convenient for users” (see Komatsu, i.e. para. 10 and etc.)). 
With regard to claim 6, the claim is drawn to the printing apparatus according to claim 1, wherein the first status information includes a fewer number of print items than the second status information (Makabe, i.e. in fig. 4B, for examples, the graphic area of A3 only contains one graphic of “10% off”, whereas the barcode area A4 contain the actual barcode image, and the corresponding numbers printed under the barcode [or as A3 “includes a few number of print items…”]).
With regard to claim 7, the claim is drawn to a control method for a printing apparatus configured to include a print portion configured to perform printing on a print medium drawn from a rolled medium (see Makabe, i.e. in fig. 3, 5 and etc., disclose the print engine 51, and further in para. 83, discloses that “[0083] The print engine 51 produces a receipt 10 by operating the recording head 24, paper feed motor 26, and cutter drive motor 32 as controlled by the recording control unit 60 of the control unit 50 to record an image on the thermal roll paper 22 and then cut the thermal roll paper 22 on which an image was recorded. Recording control unit 60 function is achieved by the cooperation of hardware and software, such as by the CPU reading and executing firmware or a program”) and printing status information in response to an instruction to print the status information, the method comprising: 
printing first status information, which is part of the status information (see Makabe, i.e. in fig. 4B, one of the printed areas of A1-A4, for example);
printing at least one of selection items corresponding to pieces of status information (see Makabe, i.e. in fig. 4B, one of the printed areas of A3-A4, for example, graphic area of A3 with the discount percentage information); and
printing, when at least one printed selection item is selected, second status information corresponding to the selected selection item (see Makabe, i.e. in fig. 4B, for example, disclose the barcode area 41, which of such obviously related to the printed receipt 10; in addition, also see the teachings of Komatsu supplemented below).
The teachings of Makabe do not explicitly disclose the aspect relating to “printing at least one of selection items corresponding to pieces of status information”. 
However, Komatsu disclose an analogous invention relates to printing apparatus and printing control apparatus (see Komatsu, i.e. para. 3 and etc.).  More specifically, in Komatsu, i.e. para. 9 and etc., discloses that “[0009] On the other hand, there are also cases where the user wants to select a few of the plurality of pieces of information and have only those selected pieces of information be printed on the roll paper, when taking into consideration conserving the roll paper. For example, this situation arises when the user considers it unnecessary for all the information to be printed on the roll paper for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in. This situation arises also when the user simply want to see only a few of the plurality of pieces of information, and not for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makabe to include the limitation(s) discussed and also taught by Komatsu, with aspect(s) discussed and set forth above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makabe by the teachings of Komatsu, and to incorporate the limitation(s) discussed and also taught by Komatsu, thereby “…to achieve a printing apparatus and a print control apparatus that are highly convenient for users” (see Komatsu, i.e. para. 10 and etc.).
With regard to claim 8, the claim is drawn to the control method according to claim 7, further comprising printing at least one selection item and a termination selection item used to terminate status information printing, and terminating, when the termination selection item is selected, the status information printing (see Makabe, i.e. in Fig. 3, disclose the print control unit 50 and as well as the input unit 52; further in Komatsu, i.e. in para. 9, discloses that “[0009] On the other hand, there are also cases where the user wants to select a few of the plurality of pieces of information and have only those selected pieces of information be printed on the roll paper, when taking into consideration conserving the roll paper. For example, this situation arises when the user considers it unnecessary for all the information to be printed on the roll paper for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in. This situation arises also when the user simply want to see only a few of the plurality of pieces of information, and not for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in”, thereby “…to achieve a printing apparatus and a print control apparatus that are highly convenient for users” (see Komatsu, i.e. para. 10 and etc.).
With regard to claim 9, the claim is drawn to the control method according to claim 7, wherein the printing apparatus further includes an input acceptance portion that accepts an input from a user, the method further comprising: detecting, after printing the selection item, a selection of the selection item according to a number of inputs to the input acceptance portion and then printing the second status information corresponding to the selected selection item (see Komatsu, i.e. in para. 9, discloses that “[0009] On the other hand, there are also cases where the user wants to select a few of the plurality of pieces of information and have only those selected pieces of information be printed on the roll paper, when taking into consideration conserving the roll paper. For example, this situation arises when the user considers it unnecessary for all the information to be printed on the roll paper for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in. This situation arises also when the user simply want to see only a few of the plurality of pieces of information, and not for determining whether it is appropriate to attach and use the roll paper on the printing apparatus and which printing apparatus to attach the roll paper in”, thereby “…to achieve a printing apparatus and a print control apparatus that are highly convenient for users” (see Komatsu, i.e. para. 10 and etc.)).
Allowable Subject Matter
With regard to Claims 4-5 and 10, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 4, the closest prior arts of record, Makabe and Komatsu, do not disclose or suggest, among the other limitations, the additional required limitation of “the printing apparatus according to claim 3, wherein: after the print controller caused the print portion to print the selection item, the print controller detects a selection of the selection item according to a number of inputs to the input acceptance portion, each input continuing for a duration less than a first duration, and the print controller causes the print portion to print the second status information corresponding to the selected selection item in response to an input to the input acceptance portion, the input continuing for the first duration or more”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record. 
With regard to claim 5, the closest prior arts of record, Makabe and Komatsu, do not disclose or suggest, among the other limitations, the additional required limitation of “the printing apparatus according to claim 1, wherein: the print controller includes a first controller that controls the print portion and also includes a second controller that communicates with the first controller; when a selection of the selection item is detected, the first controller transmits, to the second controller, a request to transmit information about the second status information corresponding to the selected selection item and causes the print portion to print the second status information according to information transmitted from the second controller”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record. 
With regard to claim 10, the closest prior arts of record, Makabe and Komatsu, do not disclose or suggest, among the other limitations, the additional required limitation of “the control method according to claim 9, further comprising: detecting, after printing the selection item, a selection of the selection item according to a number of inputs to the input acceptance portion, each input continuing for a duration less than a first duration; and printing the second status information corresponding to the selected selection item in response to an input to the input acceptance portion, the input continuing for the first duration or more”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record. 
Therefore, claims 4-5 and 10 are objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogawa (U.S. Pat/Pub No. 2022/0137902 A1) disclose an invention relates to a technique to control display of print setting in an information processing apparatus capable of communicating with an image output apparatus. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675